Title: To Thomas Jefferson from George Jefferson, 14 July 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 14th. July 1799.

Your favor of the 12th. is received. Bob having found some Center which arrived a few days ago I sent you a dozen bottles by a waggoner of the name of Smith who was to leave it at Mr. Higganbothams—I paid him for the carriage.
I sent you yesterday by H. Faris 6 ℔. lamp-black with some Herrings of Mr. Eppes’s.
The bottle of lemon juice which was sent you I found upon enquiry was a present from Mr. Hemmings—& was sent without my knowledge.
Tobo. has become more dull than ever—scarcely any one appears inclined to purchase at any price; 40/. is the very highest Cash price; I fear it has fallen never to rise again.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

